DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable Cernohous et al. (US 2012/0101198) in view of Hogt et al. (US 2009/0124723).
Regarding Claim 1, Cernohous teaches hyperbranched polymers produced by melt processing biodegradable polymers with branching agents at temperatures that promote free radical reactions between the polymer and the branching agent (Abstract).  The biodegradable polymer may be linear polylactic acid (PLA) (p. 1, [0016]).  Suitable branching agents include multifunctional acrylates or methacrylates having at least three unsaturated (i.e. vinyl) groups per molecule (p. 1-2, [0017]).  
A peroxide free radical initiator is also included in amounts less than 0.25 wt%.  The free radical initiator is a species that forms free radical moieties when melt processed (p. 2, [0018]).  Based on this description, it is evident that the peroxide decomposes at melt processing temperatures to form reactive radicals.
Cernohous’s examples illustrate a process where PLA and 0.25-2.5 wt% of pentaerythritol tetraacrylate (PETA) are melt mixed in a twin screw extruder along with 0.1-0.5 wt% of a dicumyl peroxide (DCP) initiator (p. 3, [0031]; p. 4, Table 1).  PETA is recognized in the art as having a molecular weight of approximately 352 and containing 4 vinyl groups.  This indicates that PETA has an equivalent weight per vinyl group of approximately 88. 
Cernohous does not teach a cyclic peroxide as claimed.
In the same field of endeavor, Hogt teaches a process for modification of a polymer having a high degree of branching (Abstract).  Polylactic acid (PLA) is one example of a polymer suitable for modification (p. 1, [0014]).  PLA is used in each of Hogt’s examples (see, e.g., p. 4, [0053]).  The method involves combining the polymer with a cyclic peroxide under conditions whereby at least some of the peroxide is decomposed (Abstract; p. 1, [0008]).  
The use of typical organic peroxides like DCP results in gel formation which leads to the occurrence of “fish eye” imperfections and formation of particulates in moldings (p. 1, [0007]).  The use of Hogt’s cyclic peroxides allows for a high degree of branching with the absence of gel formation (p. 1, [0008]), thereby avoiding formation of “fish eye” and particulate imperfections in moldings.
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Cernohous’s peroxide with Hogt’s cyclic peroxide in order to avoid gel formation and associated imperfections in moldings formed from Cernohous’s composition.  
Modification of Cernohous in view of Hogt results in a method comprising melt mixing (i.e. forming a molten mixture of) linear PLA, 0.2-2.5 wt% of a branching agent such as PETA, and 0.1-0.5 wt% of Hogt’s cyclic peroxide.  This reads on the claimed step I.  As acknowledged by both Cernohous and Hogt, the peroxide will decompose under melt processing conditions to form reactive free radical species.  This reads on the claimed step II.  Both Cernohous and Hogt recognize this method as resulting in highly branched PLA.  Thus, modification of Cernohous in view of Hogt reads on Claim 1.
Regarding Claim 2, Hogt teaches cyclic peroxides identical to the claimed structures (p. 2, [0018] and [0021]), and also teaches the use of specific commercially available cyclic peroxides including Trigonox® 301 and 311 (p. 4, [0056]) which are identical to the peroxides disclosed in the instant specification and used in the examples (specification at p. 7, lines 12-16 and p. 13, lines 8-9).  Although not expressly disclosed, Hogt’s cyclic peroxides are identical to the claimed peroxides and will therefore necessarily possess the claimed half-life.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.
Regarding Claims 3 and 4, Hogt teaches the claimed formulas at page 2, [0018] and [0021].
Regarding Claim 5, the claimed peroxides are disclosed at page 4, [0056].
Regarding Claims 6 and 7, Cernohous teaches the use of a peroxide initiator in amounts of less than 0.25 wt% (p. 2, [0018]).  This overlaps the claimed ranges.
Regarding Claim 8, Cernohous’s PETA is an ester of acrylic ester and pentaerythritol (a polyol).
Regarding Claim 10, although not disclosed by Cernohous, Hogt suggests a processing time of at least 15 seconds and preferably not more than 15 minutes (p. 3, [0030]) at melt processing temperatures within a range similar to Cernohous (see Hogt at p. 3, [0028] and [0031]; Cernohous at p. 3, [0028]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the processing time suggested by Hogt when modifying Cernohous, as this range is shown to be suitable when carrying out peroxide modification of PLA under similar temperature conditions.
Regarding Claim 11, the product resulting from modification of Cernohous in view of Hogt reads on the claimed branched PLA.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cernohous in view of Hogt as applied to Claims 1 and 8 above, further in view of Yang et al. (Polymer Testing, 2008, vol. 27, p. 957-963).
Regarding Claim 9, Cernohous and Hogt remain as applied above.  Cernohous generally suggests using branching agents that include multiple ethylenically unsaturated sites capable of reacting with free radical species present during melt processing (p. 1-2, [0017]).  The cited references do not teach the use of triallyl isocyanurate (TAIC) as claimed.
In the same field of endeavor, Yang teaches improving the thermal stability and mechanical properties of PLA by chemical treatment with TAIC and peroxide (Abstract).  TAIC represents a branching agent including multiple ethylenically unsaturated sites as evidenced by the structure shown in Scheme 1 at page 959, and is shown to react with peroxide radical species generated during melt processing (p. 958, section 2.2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cernohous in view of Hogt as applied to Claims 1 and 8 above, and further in view of Yang to select TAIC as a branching agent.  TAIC meets the general requirements for branching agents described by Cernohous at pages 1-2, [0017] and is shown to be useful in this capacity in combination with PLA and a peroxide initiator.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Allowable Subject Matter

Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 requires a branched polylactide obtained by the method of Claim 1 having an absolute Mw of at least 200,000 g/mol, a polydispersity index (PDI) of at least 3, an absolute Z-average molecular weight (Mz) of at least 1,250,000 g/mol, an inherent viscosity (IV) of 1.1-1.35 dL/g, a branching number (Bn) of at least 3, and a gel content of 10 wt% or less.  Claim 13 requires higher values for Mw, Mz, and Bn.
Cernohous does not teach a suitable Mw, Mz, or IV.  Hogt teaches that modification of PLA with cyclic peroxides can result in Mw values ranging from 91,000-172,000, IV values of 1.12-1.71, and a gel fraction of <0.2 wt% (p. 5-6, Tables 5-8).  However, modification with Hogt’s cyclic peroxides results in Mz values of at most 452,000.  This falls well below the minimum of 1,250,000 recited by Claim 12 or the minimum of 1,500,000 recited by Claim 13.  The prior art does not teach toward the claimed Mz value.  For reasons discussed below, it would be improper to conclude that the claimed Mz value would be inherently or intrinsically present in the composition resulting from modification of Cernohous in view of Hogt.  Therefore, Claims 12 and 13 are distinguished from Cernohous and Hogt.
Claims 14 and 15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 14 and 15 recite branched PLAs that do not need to be produced by the method of Claim 1.  The closest prior art with respect to Claims 14 and 15 is Gruber et al. (US 5,594,095).
Gruber teaches a polylactide (PLA) polymer that has been modified to provide increased molecular interaction among PLA backbone chains in the composition (Abstract).  Gruber’s PLA has a weight-average molecular weight (Mw) of 100,000-1,200,000 (col. 3, lines 50-52) and a polydispersity index (PDI) of at least 2.5 (col. 4, lines 3-4).
The PLA is produced by initiating lactide polymerization using a compound having an initiating group such as a hydroxyl group (col. 3, lines 20-34).  One configuration of the PLA polymer is shown in formula (4) (col. 12, lines 38-47).  The configuration shown in this formula includes more than one residue of the reactant (3) (col. 14, lines 18-22) which is a molecule containing, for example, 3 initiating groups (col. 12, lines 23-28).  A PLA polymer containing more than one initiator having 3 or more initiating groups will have at least 6 branches (i.e. Bn>6).  Alternatively, preferred initiator compounds include dipentaerythritol and sorbitol (col. 17, lines 35-41), each of which include 6 hydroxyl groups and will necessarily lead to PLA polymers having a Bn of at least 6.
One example of Gruber’s modified PLA is illustrated in the following table (col. 38):

    PNG
    media_image1.png
    137
    452
    media_image1.png
    Greyscale

The PLA obtained by modification with 0.5 wt% dicumyl peroxide (DCP) had a Mw of 456,000; a PDI of 5.49; and a gel content of 2.1 wt%.  Each of these values fall within the ranges recited in Claims 14 and 15.  However, this peroxide-modified PLA exhibited a Mz value of 1,184,000.  This falls well below the minimum of 1,250,000 recited by Claim 14 or the minimum of 1,500,000 recited by Claim 15.
Gruber’s PLA fails to satisfy the Mz of Claims 14 and 15 despite having Mw, PDI, Bn, and gel content values falling within the claimed ranges.  Therefore, Claims 14 and 15 are distinguished from Gruber.  
Gruber also establishes that the claimed Mz value is not necessarily present in branched PLAs which satisfy the remaining physical properties of the claimed invention.  When relying on the theory of inherency, an allegedly inherent characteristic must necessarily flow from the teachings of the prior art.  See MPEP 2112.  It would therefore be improper to conclude that this property is inherently or intrinsically present in other prior art references which do not expressly teach the claimed Mz.  Gruber therefore further reinforces the allowability of Claims 12 and 13 over the combination of Cernohous and Hogt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762